Citation Nr: 1824361	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-37 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether the claim may be allowed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to November 1994.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss was denied by a February 1995 rating decision, and no appeal was filed for the denial.  By rating action of May 2006, it was held that new and material evidence had not been submitted.  The claim was denied and there was no appeal.

2.  Evidence received since the last final denial is not cumulative and redundant and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's bilateral sensorineural hearing loss, which did not manifest in service, within the one year presumptive period, or for many years thereafter, to a compensable degree, is unrelated to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Evidence received since the final May 2006 rating decision is new and material and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).
2.  The criteria for establishing entitlement to service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran seeks to reopen her claim of entitlement to service connection for bilateral hearing loss.  In February 2012, the RO issued a letter which advised the Veteran of the criteria for reopening a claim based on new and material evidence.  Neither the Veteran nor her representative has alleged prejudice with respect to notice of the criteria for any type of claim at issue.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board. 

The Veteran's service treatment records are associated with the electronic record.  VA and identified private clinical records are obtained and associated with the electronic claims file. The Veteran has been afforded VA examinations.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  New and Material Evidence

The Veteran requested to reopen her claim for entitlement to service connection for bilateral hearing loss in January 2012.  

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2017).  

The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

For the hearing loss claim, the last prior final denial was in the February 1995 rating decision.  The claim for service connection for bilateral hearing loss was denied at the time because the medical evidence did not show audiometric findings meeting the criteria for hearing loss as defined by regulations for the VA compensation purpose.  It is final because the Veteran did not file a notice of disagreement within one year of the rating decision.  Therefore, the Board looks to the evidence submitted since May 2006 for new and material evidence.  

Evidence received since the May 2006 rating decision is new and material and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

Here, the results of a VA examination conducted in August 2012 provide new and material evidence.  At the examination, the Veteran was found to have sensorineural hearing loss in the frequency range of 500 - 4000 Hz in her right ear.  Moreover, a January 2012 VA exam found a speech reception threshold of 92 percent in the left ear.  Both qualify as "hearing loss disability" under 38 C.F.R. § 3.385.  This evidence is material because it is offered to support her claim for current hearing loss; lack of support for this element was the reason for RO's denial of her original claim, and thus, it raises a reasonable possibility of substantiating the claim.  Therefore, the petition to reopen the claim due to new and material evidence is granted for the hearing loss claim.

Review of the record reveals that the RO considered the claim on the merits and as such, the Board may proceed to the merits without prejudice to the Veteran.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012).  Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after separation when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

The determination of whether a Veteran has a hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2017).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as bilateral sensorineural hearing loss, may be presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, a preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's essential contention here is that she currently suffers from hearing loss related to her period of active duty.  The Board acknowledges that the Veteran was exposed to acoustic trauma while serving as a petroleum supply specialist during her period of active duty.  Further, the Board notes that in an August 2012 VA audiological examination, the Veteran was diagnosed with sensorineural hearing loss (in the frequency range of 500 - 4000 Hz) and sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies) in her right ear and with sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies) in her left ear.  Thus, the Veteran has a current disability of sensorineural hearing loss in her right ear for the purposes of C.F.R. § 3.385, but does not have a current disability of sensorineural hearing loss in her left ear since no frequencies between 500 and 4000 Hertz yielded more than 26 decibels and her speech recognition score of the right ear is 94 percent.  

Further, although the Veteran's in-service noise exposure is supported by the evidence, the Veteran's current bilateral sensorineural hearing loss does not meet the nexus to service connection element required to grant an entitlement to disability compensation.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

Review of the Veteran's Service Treatment Records (STRs) reveals that at the February 1988 enlistment examination, pure tone threshold levels reveal no findings higher than 25 decibels at the frequencies of 500, 1000, 2000, and 4 000 Hertz.  In the same examination, her left ear was noted to have cerumen and her right ear was noted to have intact, unperforated tympanic membrane.  At the March 1988 audiometry examination conducted 15 hours since last noise exposure, pure tone threshold levels reveal no findings higher than 25 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz for her left ear, whereas her right ear yielded 25 decibels at 1000, 2000, and 3000 Hertz and 35 decibels at 4000 Hertz.  It is indicated that the Veteran was not routinely exposed to hazardous noise at that time.  

The April 1990 STR notes that the Veteran reported loud noise exposure from duty.  Cerumen impactation was observed and mild to moderate hearing loss was assessed.  Three days later, a separate entry in the STR notes partial blockage in her right ear, which was determined not significant to hearing loss.  The assessment was that the Veteran had continuous gradual bilateral hearing loss due to noise exposure.  The Veteran was followed up by another ENT audiology visit in the same month, where no signs of middle ear or purulent drainage of infections was found and the assessment that the Veteran had mild to moderate hearing loss in the right ear and tinnitus; she was currently exposed to noise in a hazardous environment.  The ENT medical specialist stated that no significant hearing loss had been diagnosed, but the Veteran might be suffering tinnitus due to the noise exposure.  The table below summarizes results of audiological evaluation conducted in service taken from the Veteran's STRs:  

Date
Ear
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Feb '88
R
15
25
20
10
15
30
(Enlist)
L
10
10
5
5
0
20
Mar '88
R
20
25
25
25
35
25

L
20
10
10
10
15
20
Apr '90
R
10
25
10
10
15
50

L
10
10
5
5
0
10
Aug '90
R
15
30
20
10
20
35

L
15
10
10
15
10
20
Jun '92
R
50
35
20
15
30
45

L
15
15
10
5
10
20
Aug '92
R
15
15
15
10
25
25 

L
15
15
15
10
15
20
Sept '92
R
20
30
20
15
30
30

L
15
15
10
10
10
30
Apr '94
R
20
30
20
20
25
40
(MEB)
L
15
20
10
5
10
30
Dec '94
R
15
30
20
10
25
40
(NG enlistment)
L
15
15
10
10
10
25

Review of these findings does not demonstrate significant threshold shifts, and for the most part reveal what would be essentially normal findings.  This finding is supported by medical findings given in the October 2012 VA medical opinion.  There, the examiner found the following:  

Enlistment physical dated 2/12/88 indicated hearing within normal limits bilaterally from 500 to 6000 Hz, with the exception of a mild (30 dB) loss at 6 KHz in the right ear only.  Subsequent hearing tests indicated hearing within normal limits from 500 to 6000 Hz in the left ear.  Some fluctuations in hearing were noted in the right ear at hearing conservation examinations; however, when the veteran was referred for more complete audiological examinations 4/17/90 and 8/31/92, hearing was within normal limits 500 Hz to 6 KHz in both ears, with no threshold exceeding 35 dB HL.  MEB physical, dated 4/21/94, indicated normal hearing in both ears for 500 Hz to 4K Hz, with mild loss in both ears at 6K Hz.  National Guard enlistment audiogram, dated 12/5/94, indicated normal hearing 500 Hz to 4K Hz, with mild (30dB) loss at 1K Hz and mild (40dB) loss at 6K Hz in the right ear only.  When enlistment and discharge physicals were compared, no significant permanent hearing threshold shift was documented in either ear during military service.  When enlistment thresholds were compared for regular Army (1988) and National Guard (1994), no significant hearing threshold shift was documented in either ear.  

In October 2005, the Veteran was afforded a VA examination.  The Veteran reported decreased hearing and tinnitus, stating that she had difficulty in hearing TV and conversations while in the presence of background noise.  Pure tone threshold examination yielded the following:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Average*
Right ear
25
25
20
20
25
25
24
Left ear
25
25
20
20
20
25
21
*Average is computed over 1000 Hz through 4000 Hz.  

Speech audiometry results were 98 % bilaterally.  The examiner concluded that audiometric test results indicated normal hearing, bilaterally, with the exception of a mild sensorineural hearing loss noted at 8K Hz and that here speech recognition abilities were excellent, bilaterally.  The diagnosis provided at the examination was that the Veteran had normal hearing for the 500 Hz to 4000 Hz frequency range for adjudication purposes, bilaterally.  

At a January 2008 VA audiology consult, the Veteran reported increased difficulty in hearing.  She stated that a recent testing at the community center found a mild to moderate high frequency hearing loss.  In the examination, bilateral cerumen impactions were found, but the Veteran refused ear canal irrigation.  Due to the cerumen issue, no further examination was conducted during this session and the Veteran was referred to a primary care physician.  

In January 2012 VA audiological assessment, the Veteran reported that she was bothered by background noise and had difficulty in understanding speech.  She denied any recent ear infection/pain, vertigo, or other significant changes in her ontological history.  Significant non-occluding cerumen in both ear canals was found.  Audiometric test results are summarized as follows:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right ear
25
30
30
30
45
50
60
Left ear
20
25
20
25
30
55
60

Speech audiometry testing results were 96% for the right ear and 92% for the left ear.  The assessment provided states that the right ear has a mild sensorineural hearing loss at 1000 Hz and a mild to moderately severe sensorineural hearing loss from 3000 to 8000 Hz and the left ear has a mild to moderately severe sensorineural hearing loss from 4000 to 8000 Hz.  Hearing amplification was recommended.  

In August 2012 VA examination, another audiological assessment was conducted and the results are summarized as follows: 



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Average*
Right ear
25
35
30
30
45
55
65
35
Left ear
25
25
20
20
25
50
55
22
*Average is computed over 1000 Hz through 4000 Hz.  

Speech discrimination score was 94% for both ears.  Based on the results, the Veteran was diagnosed with sensorineural hearing loss in the frequency range of 500 to 4000 Hz and also in the frequency range of 6000 Hz or higher in her right ear and sensorineural hearing loss in the frequency range of 6000 Hz or higher in her left ear.  

In October 2012 VA medical opinion, after reviewing the record as summarized above, the examiner concluded that the Veteran's bilateral hearing loss was less likely as not caused by or a result of acoustic trauma.  The examiner found that the Veteran's service records demonstrated essentially normal hearing sensitivity without any significant decrease from February 1988 to April 1994; hearing was normal for adjudication purposes at the October 2015 VA examination; and the Veteran reported significant noise exposure in service, but no significant permanent hearing threshold shift was of record.  Based on these findings and the 2005 Institute of Medicine Study report, which found that there was no scientific basis for delayed or late onset noise-induced hearing loss, the examiner opined that there was no scientific basis for concluding that hearing loss that developed 20-30 years later is causally related to military service.   

At the June 2017 Board videoconference hearing, the Veteran described her noisy working condition in service and her treatment history in service and at VA.  She also testified that her employment after service did not involve noise as it did in service.  

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  The VA examination opinion is supported by a well-reasoned rationale that is consistent with the evidence of the record, the Board affords them significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  "Where findings of material fact by the Board are properly supported and reasoned, and the Board concludes that a fair preponderance of the evidence weighs against the claim of a veteran, it would not be error for the Board to deny the veteran the benefit of the doubt."  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  Taking the totality of the Veteran's VA examinations into account along with the Veteran's STRs showing no significant permanent hearing threshold shift, based on a preponderance of all the evidence, the Veteran's bilateral sensorineural hearing loss does not meet the nexus to service connection element required to grant an entitlement to disability compensation.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  The Board recognizes that the Veteran was correct to report she was told to have "hearing loss" due to noise exposure.  Her STRs support her statement, and as stated above, the Board finds that there was an in-service incident or disability in this case.  However, none of the numerous objective testings conducted during service reveals hearing loss as defined for the VA compensation benefits purposes to a compensable degree.  And the evidence and medical opinion support the finding that if there was hearing loss in service due to noise exposure, it did not become permanent or chronic.  

Based on the thorough review of the evidence of record, the Board concludes that there is no basis to grant service connection for bilateral sensorineural hearing loss on a presumptive basis, as there is no evidence that bilateral sensorineural hearing loss manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.§§ 101, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3,307, 3.309, 3.385 (2017). 

Further, the Board concluded that the Veteran's bilateral sensorineural hearing loss was not incurred or aggravated by active service.  38 U.S.C. §§ 1110, 1131, (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

The medical opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  The appeal is allowed to this extent.  

Entitlement to service connection for bilateral sensorineural hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


